RESPONSE TO AMENDMENT

Claims 1, 3-5, and 8-11 are pending in the application.  Claims 2, 6, and 7 have been cancelled.  
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP 2006-346888) in view of Fukumoto (JPH06225927) and Yoshida (U.S. Pat. Pub. 2014/0363655).  For discussion of Koizumi and Fukumoto, see the English Machine Translations.
Regarding claim 1, Koizumi teaches a PTP blister sheet (Paragraph [0010]) comprising: a gas barrier layer (Abstract, Paragraph [0025]; 4, Fig. 2, Paragraph [0009]); and an odor adsorption layer including an innermost surface that faces the gas barrier layer and an outermost surface opposite to the innermost surface (moisture adsorption layer, Abstract; 3a and bottom 3b, Fig. 2, Paragraphs [0009] and [0023]), and the odor adsorption layer comprising a heat-sealable resin (ethylene-vinyl acetate copolymer, Paragraph [0015]) containing from 0.5 mass % to 30 mass % (5-70% by weight, Paragraph [0022]) an odor adsorption agent (zeolite, Abstract) wherein the zeolite has a mean particle size of 0.01 µm to 10 µm (about 10 µm, Paragraph [0018]), and a moisture adsorption layer that adsorbs moisture (Abstract; top 3b, Fig.2; Paragraphs [0009] and [0023]) and is provided between the gas barrier layer (4, Fig. 2) and the 3a and bottom 3b, Fig. 2), the moisture adsorption layer containing a moisture adsorbent (Paragraph [0016]) and a binder resin (Paragraph [0015]).  Koizumi further teaches the odor adsorption layer has a concentration gradient of the odor adsorption agent from the innermost surface to the outermost surface such that the odor adsorption layer has different concentrations of the odor adsorption agent at the innermost surface and at the outermost surface (the adsorption layer can be a 3 type, 3 layer structure, 2 of those layers considered the odor adsorbing layer, where each layer contains a different amount of adsorption agent, Paragraphs [0022]-[0023]).
Koizumi fails to teach the odor adsorption agent is capable of bonding with an odorous substance, being formed of a chemical adsorption agent supported on an inorganic porous body, and the chemical adsorption agent includes a reactive functional group for reacting with the odorous substance to bond the odorous substance to the odor adsorption agent.
Fukumoto teaches an odor adsorption agent formed by a chemical adsorption agent supported on an inorganic porous body (Abstract; zeolite, Paragraph [0034]) and the chemical adsorption agent includes a reactive functional group for reacting with the odorous substance to bond the odorous substance to the odor adsorption agent (acid salts of sulfanilamide, aminoacetanilide, or aminoacetaophenone, Abstract).  Fukumoto further teaches that by using a chemical adsorption agent supported on an inorganic porous body, the odor adsorption agent is able to remove odorous substances without being influenced by an atmosphere such as humidity and is able to efficiently remove aldehydes (Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the zeolite of Koizumi further comprise the chemical adsorption agent supported thereon as taught by Fukumoto in order to have an odor adsorbing agent that is 
Koizumi in view of Fukumoto fails to teach wherein the heat-sealable resin has a melt flow rate from 0.2 g/10 min to 4.0 g/10 min.
Yoshida teaches a multilayer structure comprising a resin composition layer containing a drying agent (Abstract; ethylene-vinyl acetate copolymer, Paragraph [0022]) wherein the resin has a melt flow rate of from 0.5 to 100 g/10 min and preferably 2 to 35 g/10 min (Paragraph [0027]).  Yoshida teaches an unduly large melt flow rate tends to become unstable film production and an unduly small melt flow rate mean unduly high viscosity, which tends to make more difficult in melt-molding (Paragraph [0027]).
Yoshida and Koizumi both relate to multilayer structures comprising an ethylene-vinyl acetate copolymer layer that contains a drying agent that can be used as wrapping containers or film for food and drugs (medicine) (Yoshida, Paragraph [0110]; Koizumi, Paragraphs [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat-sealable resin of Koizumi in view of Fukumoto have a melt flow rate of from 2 to 35 g/10 min as taught by Yoshida in order to avoid unstable film production.  One of ordinary skill in the art would have been motivated to have the heat-sealable resin have a melt flow rate of from 2 to 35 g/10 min in order to avoid having an unduly high viscosity which makes melt-molding more difficult.
Paragraph [0010]) comprising a PTP blister sheet according to claim 1 (as discussed above).
Regarding claim 4, Fukumoto teaches wherein the reactive functional group is a basic functional group (amide/amino groups, Abstract).
Regarding claim 5, Koizumi in view of Fukumoto and Yoshida teaches further comprising a fourth layer comprising a heat-sealable resin and no odor adsorption agent adjacent to the odor adsorption layer (resin base material, polyacrylonitrile, Abstract; 2, Fig. 2, Paragraph [0009]), wherein the gas barrier layer is a first layer (4, Fig. 2), the odor adsorption layer is a second layer (3a and bottom 3b, Fig. 2), and the moisture absorption layer is a third layer (top 3b, Fig.2).
Regarding claims 8-10, Koizumi teaches the adsorption layer can be a 3 type, 3 layer structure, with 2 of those layer being considered the odor adsorption layer, where each layer has a different amount of adsorption agent (Paragraphs [0022]-[0023]).  Therefore, it would have been obvious to have the odor adsorption layer be a 2 type, 2 layer structure to have the innermost layer have the lowest concentration and the outermost layer have the highest concentration.  Additionally, it would have been obvious to have the odor adsorption layer be a 2 type, 2 layer structure to have the innermost layer have the highest concentration and the outermost layer have the lowest concentration.  In both cases, the concentration of the odor adsorption agent changes monotonically from the innermost surface to the outermost surface of the odor adsorption layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP 2006-346888) in view of Fukumoto (JPH06225927) and Yoshida (U.S. Pat. Pub. 2014/0363655) and further in view of Ogawa (U.S. Pat. Pub. 2013/0168270).  For discussion of Koizumi and Fukumoto, see the English Machine Translations.
Koizumi, Fukumoto, and Yoshida are relied upon as discussed above.
Regarding claim 11, Koizumi teaches the structure of the PTP blister sheet is in this order: PET (first layer)/aluminum/moisture adsorption layer (third layer)/2 type, 2 layer odor adsorption layer (second layer)/resin base material (fourth layer) (Abstract; Paragraphs [0034] and [0023] and as discussed above).
Ogawa teaches a PTP blister sheet (Abstract, Paragraphs [0006]-[0007]) comprising an absorbing layer, a reinforcing layer laminated on the absorbing layer, an aluminum layer laminated on the reinforcing layer, and a barrier layer laminated on the aluminum layer (Paragraph [0010]).  Ogawa teaches the reinforcing layer improves the overall strength of the laminate and reduces molding defects (Paragraph [0103]) and that the reinforcing layer comprises a heat-sealable resin and no odor adsorption agent (Paragraph [0104]).
Both Ogawa and Koizumi teach PTP blister sheets.
It would have been obvious to have the PTP blister sheet of Koizumi in view of Fukumoto and Yoshida include the reinforcing layer as taught by Ogawa between the moisture adsorption layer and the odor adsorption layer in order to improve the overall strength of the sheet and reduce molding defects.



ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 26, 2020 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Koizumi, which teaches the selective adsorption film including desiccant (e.g., zeolite) selectively absorbs only water, teaches away from the selective adsorption film adsorbing materials other than water, e.g. odorous substance, which the odor adsorption layer is directed to adsorb.  Applicant argues that the principle of operation the selective adsorption film in Koizumi is to adsorb only water without adsorbing any of the volatile and/or permeable active ingredients and the rejection’s proposed modification would modify the operation of the selective adsorption film to adsorb both water and aldehydes, which would negatively impact the effectiveness on adsorbing water of the film.
Koizumi teaches that it doesn’t want to adsorb any of the volatile and permeable active ingredients (Paragraph [0001]), particularly menthol and triethylamine which are contained in medicines and foods (Paragraph [0011]).   The odor adsorption agent of Fukumoto is a chemical adsorption agent that is meant to specifically bond with aldehydes.  As neither menthol nor triethylamine are aldehydes or contain aldehyde groups, these volatile and permeable active ingredients would not be adsorbed.  Since the volatile and permeable active ingredients would not be adsorbed with the added presence of the odor adsorption agent of Fukumoto, the film of Koizumi would still function as designed: not adsorbing the volatile and permeable active ingredients while adsorbing water and with the added benefit of also adsorbing odors.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Fukumoto teaches its malodorous substance removing agent is configured to remove malodorous substances that occur in living environments such as 
Koizumi teaches its film is used for packaging containing tablets or food (Paragraph [0001]).  Fukumoto teaches its malodorous removing substance can be used to treat food odors (Paragraph [0001]).  Therefore, it would have been desirable to have the malodorous removing substance of Fukumoto in the film of Koizumi so that food odors could be removed from the packaging and the food would not have a bad odor when the package is opened.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 28, 2021